Continuation Sheet
Continuation of 3: Newly amended claim 27 raise(s) new issues requiring a novel search and/or further consideration (e.g., a restatement of rejection) because it now recites “the inclinations or undulations are present at only portions immediately adjacent to the fillers, and are not present at portions of the surface not immediately adjacent to the fillers.”

Continuation of 12: Because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
	Applicant contends that the combination of prior art of record fails to suggest  "a surface of the resin layer in the vicinity of the fillers comprises inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers;" "if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane;" and "if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane."
	Applicant further contends that as described in paragraph [0148] of the publication of the present application, the shape and depth of the inclinations or undulations are actively adjusted during the embedding processes by adjusting the viscosity of the resin layer, the pushing rate, the temperature and the like at the time of pushing.
	The Examiner contends that Liang et al (US 2015/0240130 A1) in view of Liang et al (US 2014/0312501 A1) suggests the process steps by which the surface inclinations or undulations are formed. 
	First, Liang ‘130 teaches the particles are subjected to both heat and pressure to obtain a desirable degree of embedding (para 2, 22) while adjusting the pressure and the lamination rate (i.e., pushing rate) to obtain desired embedment (para 56); the particles may have a diameter of 1 to 20 um (para 46); and the adhesive may be a heat cured epoxy and sulfonium salt curing agents (para 57).
Second, Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the adhesive modulus may be adjusted by adjusting the amount of residual solvent in adhesive and/or by adjusting the transfer temperature; and the viscosity of the adhesive layer may be adjusted to help particles bond (para 84-85, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Liang ‘130 would have suggested or otherwise rendered obvious the composition (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 54) of the instant embodiment. Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 117, 163). Furthermore, Liang ‘130 teaches the particles adjusting the pressure and the lamination rate (i.e., pushing rate) to obtain desired embedment (para 56); and Liang ‘501 teaches adjusting the transfer temperature and the viscosity of the adhesive layer (para 84-85, 91).
Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess suggest inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers, wherein if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane; and if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane; and wherein the apical part of the fillers and the surface of the resin layer are flush with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783